Citation Nr: 1452281	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, and, if so, whether service connection is warranted, to include as secondary to service-connected major depression, deviated septum, and/or disabilities of the maxilla and temporomandibular articulation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinus infections, and, if so, whether service connection is warranted, to include as secondary to service-connected deviated nasal septum and/or disabilities of the maxilla and temporomandibular articulation.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, and, if so, whether service connection is warranted, to include as secondary to service-connected major depression and/or disabilities of the maxilla and temporomandibular articulation.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected major depression and/or disabilities of the maxilla and temporomandibular articulation.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected major depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO.  The RO, in pertinent part, disallowed previously denied claims for entitlement to service connection for headaches, sinus infections, and a cervical spine disability, to include as secondary to service-connected disabilities of the maxilla and temporomandibular articulation; denied service connection for GERD, to include as secondary to disabilities of the maxilla and temporomandibular articulation; and granted service connection for major depression, assigning a 30 percent evaluation effective April 21, 2008.

Insofar as the RO adjudicated the Veteran's headache, sinus infection, and cervical spine disability claims on the merits, the record reflects that the RO determined that new and material evidence was received with which to reopen these previously denied service connection claims.  Nevertheless, the Board is required to independently consider the question of whether new and material evidence has been received.  See 38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, the issues presented for the Board's consideration have been characterized as set forth above, on the title page.

In September 2014, the Veteran's representative submitted a waiver of initial review by the Agency of Original Jurisdiction (AOJ) of additional evidence received since issuance of the most recent Supplemental Statement of the Case in January 2011.  See 38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, the Veteran also paperless records in Virtual VA and the Veteran Benefits Management System (VBMS).  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal with the exception of an October 2014 brief from the Veteran's representative, and a review of VBMS does not contain any documents related to the Veteran at this time.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claims for service connection for headaches, sinus infections, and a cervical spine disability.  For the reasons set forth below, the remaining issues on appeal-including  the underlying matter of the Veteran's entitlement to service connection for headaches, sinus infections, and a cervical spine disability, to include as secondary to service-connected disabilities-are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  By a decision entered in October 2005, the Board denied the Veteran's claims for service connection for headaches, sinus infections, and cervical spine disability; he was advised of the Board's decision and of his appellate rights.

2.  The Veteran did not appeal the Board's October 2005 decision to the United States Court of Appeals for Veterans Claims (Court) or request reconsideration of this decision.

3.  New evidence received since the Board's October 2005 decision, when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for headaches, sinus infections, and a cervical spine disability, and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The Board's October 2005 decision, denying entitlement to service connection for headaches, sinus infections, and a cervical spine disability, is final.  38 U.S.C.A. §§ 7252, 7266 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for headaches, sinus infections, and a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(b) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, service connection may also be established if the evidence of record shows that a disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the evidence reflects that the Board denied the Veteran's claims for service connection for headaches, sinus infections, and disability of the cervical spine by a decision entered in October 2005.  Following review of the evidence as it then existed, the Board concluded that there was: (1) no clear evidence of a current headache disability upon which to predicate an award of service connection; (2) no persuasive evidence of a nexus between headaches and service; (3) no competent evidence of chronic sinus infections; and (4) no medical evidence of a nexus between disability of the cervical spine and service.

The Veteran was advised of the Board's October 2005 decision and his appellate rights by a decision dated on October 14, 2005.  However, he did not appeal the Board's decision to the Court, or request reconsideration.  As a result, the Board's decision became, and remained, final.  38 U.S.C.A. §§ 7252, 7266 (West 2002); 38 C.F.R. § 20.1100 (2005).  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. § 7104(b) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1382 (Fed. Cir. 1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the Board's October 2005 decision includes, among other things, VA treatment records reflecting diagnoses of post-traumatic, migraine, and cervicogenic headaches; an April 2001 report of private magnetic resonance imaging (MRI), interpreted to reveal a mucus retention cyst in the right maxillary sinus, as well as suggesting sinusitis on the left; a July 2001 private treatment record reflecting a diagnosis of sinusitis; an April 2003 VA clinical record linking the Veteran's neck and headache pain to his (service-connected) temporomandibular joint pain; a November 2003 VA clinical record suggesting that the Veteran's problems with myofascial pain could be associated with (service-connected) depression; the report of a May 2007 MRI, interpreted to reveal moderate mucosal thickening in the right maxillary sinus; a February 2009 VA clinical record containing an opinion from a nurse that the Veteran's headaches are as likely as not attributable to an injury he sustained in service; and statements from the Veteran to the effect that he suffers from persistent sinus congestion.

The Board concludes that this evidence is new, in that it was not before the Board when the Veteran's claims were previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claims (i.e., that the Veteran has a currently diagnosed headache disability; that he also has sinusitis; and his headaches and cervical spine disability might be related to service or an already service-connected disability), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (finding that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim).  Accordingly, because this evidence is new and material, the claims for service connection for headaches, sinus infections, and a cervical spine disability are reopened.

In view of the Board's present action on these claims, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  


ORDER

The Veteran's claims for entitlement to service connection for headaches, sinus infections, and a cervical spine disability are reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks to establish entitlement to service connection for headaches, sinus infections, a cervical spine disability, and GERD.  He has advanced argument to the effect that, among other things, his disabilities have been caused or aggravated by his service-connected major depression, deviated septum, and/or dental and oral conditions (disabilities of the maxilla and temporomandibular articulation).  See Veteran's August 2009 Notice of Disagreement and January 2010 VA Form 9.  The Veteran also asserts that a higher rating is warranted for his service-connected major depression.  See Veteran's August 2009 Notice of Disagreement.  Before the Board can address the merits of these claims, however, further evidentiary development is necessary.  The Board will discuss each of its reasons for remand in turn.  

I.  Treatment Records 

The record reflects that the AOJ developed records of the Veteran's private treatment for various oral and dental conditions in 2006.  However, it appears that the Veteran has undergone additional treatment since that time, to include treatment with a Dr. Bregman and at Carthage Family Dentistry.  It also appears that he may have been referred for additional treatment by a Dr. Soll.  Insofar as the records of such treatment could bear on the outcome of the Veteran's appeal, efforts must be made to obtain them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (2014) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The evidence of record also reflects that the Veteran has received regular, ongoing VA treatment for his disabilities since March 1999 at the VA Medical Center (VAMC) in Syracuse, New York, and the VA Community Based Outpatient Clinic (CBOC) in Massena, New York.  Significantly, however, records of such treatment have not been procured for association with the claims file since May 2011.  Because the records of additional treatment since that time could likewise bear on the outcome of the Veteran's appeal, efforts must also be made to procure those records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

II.  VA Examinations 

The Board finds that the Veteran should be afforded VA examinations assessing the etiology of his headaches, sinus infections, cervical spine disability, and GERD.  In making this determination, the Board notes that VA nexus opinions were obtained with respect to the Veteran's headaches and cervical spine disability in May 2009.  Significantly, however, the examiner did not explicitly address the matter of secondary service connection for those disabilities.  Additionally, to date, the Veteran's theory that his now service-connected deviated nasal septum has caused and/or aggravated his recurrent bouts of sinus congestion has not been addressed on examination.  Moreover, turning to the Veteran's GERD claim, the Board notes that the evidence suggests, but does not affirmatively establish, that the medication the Veteran has been taking for his service-connected disabilities (namely, diazepam, oxycodone, and morphine) may be causing, or contributing to, his epigastric distress.  These matters need to be investigated further on remand.  

As to the Veteran's service-connected major depression, the Veteran's representative argues that the last VA mental disorders examination, which was conducted in June 2010, is too "stale" to serve as the basis for an evaluation of his disability.  Moreover, the evidence of record indicates that the Veteran's major depression may have worsened since his June 2010 examination.  Specifically, a VA treatment noted dated in October 2010 reflects that the Veteran was having "trouble" following a decrease in his prescribed dosage of diazepam.  In this regard, the Board notes that the most recent examination report of record is now more than four years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, or his additional treatment to date.  As such, the Board finds that a new examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide releases for relevant records of treatment from Dr. Bregman, Dr. Soll, and Carthage Family Dentistry, and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received-to include at the VAMC in Syracuse, New York, and the VA CBOC in Massena, New York-since March 22, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.
3.  After the development requested in items (1) and (2) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his headaches.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer opinions as to the following: 

(a) Is the Veteran's headache condition an organic disease of the nervous system?   

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache condition had its clinical onset during active service or is related to any in-service disease, event, or injury?  In doing so, the examiner should consider and discuss the medical significance, if any, of: (1) the fact that the AOJ has determined, in effect, that it is at least as likely as not that a May 1986 in-service injury (whereby the Veteran was reportedly working on a strut for a motor vehicle and a jack that had been compressing a coiled spring suddenly released and hit him in the face) has been causative of a deviated nasal septum, as well as disabilities of the maxilla and temporomandibular articulation; (2) the March 1999 VA X-ray report, which documents the Veteran's complaints of severe headaches prior to the occurrence of a reported post-service assault in February 2000, and a subsequent work injury in June 2000; and (3) a February 2009 VA clinical record containing an opinion from a nurse that the Veteran's headaches are as likely as not attributable to the injury he sustained in service.  The examiner should also reconcile his/her findings with the other medical opinions of record, including the opinion of the May 2009 VA examiner that it was not at least as likely as not that the Veteran's headaches are related to his in-service dental injury.  

(c) If the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depression, deviated septum, and/or disabilities of the maxilla and temporomandibular articulation either (a) caused or (b) aggravated the Veteran's headache condition? In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's headache condition has undergone an identifiable permanent increase in severity that was proximately due to his service-connected major depression, deviated septum, and/or disabilities of the maxilla and temporomandibular articulation.  In doing so, the examiner should consider and discuss the medical significance, if any, of a November 2003 VA clinical record suggesting that the Veteran's problems with myofascial pain could be associated with his (service-connected) depression.  In providing this opinion, the examiner is directed to the Veteran's assertions that his headaches may be caused or worsened by pain radiating from his service-connected temporomandibular joints.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After the development requested in items (1) through (3) is complete, schedule the Veteran for a sinus examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should identify any sinus disability, including recurrent sinusitis, found to be present.  In doing so, the examiner should consider and discuss the medical significance, if any, of: (1) a July 1999 VA treatment record indicating that a computed tomography (CT) scan was interpreted to reveal a chronic sinus infection on the right side; (2) an April 2001 report of a private MRI, interpreted to reveal a mucus retention cyst in the right maxillary sinus, as well as suggesting sinusitis on the left; (3) a July 2001 private treatment record reflecting a diagnosis of sinusitis; and (4) a May 2007 MRI, interpreted to reveal moderate mucosal thickening in the right maxillary sinus.  The examiner is also directed to the Veteran's assertions that he suffers from persistent sinus congestion.

If a sinus disability is identified, the examiner should offer opinions as to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sinus disability had its clinical onset during active service or is related to any in-service disease, event, or injury?  In so doing, the examiner should consider and discuss the medical significance, if any, of the fact that the AOJ has determined, in effect, that it is at least as likely as not that a May 1986 in-service injury (whereby the Veteran was reportedly working on a strut for a motor vehicle and a jack which had been compressing a coiled spring suddenly released and hit him in the face) has been causative of a deviated nasal septum, as well as disabilities of the maxilla and temporomandibular articulation.  

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected deviated nasal septum and/or disabilities of the maxilla and temporomandibular articulation either (a) caused or (b) aggravated the Veteran's sinus disability?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's sinus disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected deviated nasal septum and/or disabilities of the maxilla and temporomandibular articulation.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his cervical spine disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer opinions as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability had its clinical onset during active service or is related to any in-service disease, event, or injury?  In so doing, the examiner should consider and discuss the medical significance, if any, of: (1) the fact that the AOJ has determined, in effect, that it is at least as likely as not that a May 1986 in-service injury (whereby the Veteran was reportedly working on a strut for a motor vehicle and a jack which had been compressing a coiled spring suddenly released and hit him in the face) has been causative of a deviated nasal septum, as well as disabilities of the maxilla and temporomandibular articulation; (2) a March 1999 VA X-ray report, which reflects the Veteran's complaints of neck pain prior to the occurrence of a reported post-service assault in February 2000, and a subsequent work injury in June 2000; and (3) a January 2003 VA rheumatology consult request wherein it is noted that the Veteran had chronic neck and jaw pain that "probably" stemmed from his in-service injury.  The examiner should also reconcile his/her findings with the other medical opinions of record, including the opinion of the May 2009 VA examiner that it was not at least as likely as not that the Veteran's cervical spine disability is related to his in-service dental injury.

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depression and/or disabilities of the maxilla and temporomandibular articulation either (a) caused or (b) aggravated the Veteran's cervical spine disability?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's cervical spine disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected major depression and/or disabilities of the maxilla and temporomandibular articulation.  In providing this opinion, the examiner should consider and discuss the medical significance, if any, of a November 2003 VA clinical record suggesting that the Veteran's problems with myofascial pain could be associated with (service-connected) depression.  In do so, the examiner is also directed to the Veteran's assertions that his neck pain may be partially caused or worsened by pain radiating from his service-connected temporomandibular joints.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination assessing the nature and etiology of his GERD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran, reviewing the claims file, and conducting any studies and/or tests deemed necessary, the examiner should offer opinions as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its clinical onset during active service or is related to any in-service disease, event, or injury?  

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depression and/or disabilities of the maxilla and temporomandibular articulation (or treatment therefore) either (a) caused or (b) aggravated the Veteran's GERD?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's GERD has undergone an identifiable permanent increase in severity that was proximately due to his service-connected major depression and/or disabilities of the maxilla and temporomandibular articulation.  In providing this opinion, the examiner should consider and discuss the medical significance, if any, of: (1) an August 2002 VA clinical record that suggests that the Veteran's epigastric distress at that time was possibly secondary to the Veteran's poor nutritional status, related to his (now service-connected) temporomandibular joint syndrome; (2) various VA treatment records reflecting that the Veteran has had a limited ability to open his jaw due to temporomandibular joint syndrome, and has, at least at times, subsisted on a diet of mostly liquids and soft foods; and (3) a March 2011 VA clinical record suggesting that medication the Veteran has been taking for his service-connected disabilities (namely, diazepam, oxycodone, and morphine) may be causing, or contributing to, his epigastric distress.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

8.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to evaluate the current nature, extent, and severity of his service-connected major depression.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After examining the Veteran, reviewing the claims file, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected major depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's major depression on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected major depression.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


